 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAURICE L. VENABLE,                                 No. 2:21-cv-0814 AC P
12                         Plaintiff,
13            v.                                          ORDER
14    SUSAN PERRY, et al.,
15                         Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.         Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF Nos. 2, 5. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                         1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3      II.      Statutory Screening of Prisoner Complaints
 4            The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
                                                         2
 1   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 2             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 3   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 4   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable for the
 6   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 7   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 8   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
 9   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
10   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
11      III.      Complaint
12             The complaint alleges that defendants Perry and Harwood violated plaintiff’s Eighth
13   Amendment rights by subjecting him to unconstitutional living conditions. ECF No. 1 at 3.
14   Specifically, plaintiff alleges that on November 13, 2019, he was transferred to a new dorm. Id.
15   The transfer was approved by defendant Harwood. Id. The dorm plaintiff was transferred to had
16   “broken windows, writing on the walls, inadequate lighting, broken shower, ceiling looked it was
17   about to cave in, paint peeling of[f] the walls & broken lockers.” Id. When plaintiff was placing
18   his items into his locker, he cut his right hand and thumb on a broken part of the locker and was
19   not seen by medical until three days later, at which point he received a tetanus shot. Id. at 4.
20   Plaintiff requested to be moved to another dorm, and while he was waiting, maintenance came
21   and worked on the locker. Id.
22      IV.       Failure to State a Claim
23             There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
24   connection between a defendant’s actions and the claimed deprivation, Rizzo v. Goode, 423 U.S.
25   362, 371, 376 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980), and plaintiff has not
26   alleged any facts showing the necessary personal involvement by any individual defendant.
27   Although plaintiff alleges that Harwood approved his transfer, there are no facts showing that he
28   was aware of the condition of the dorm or of any specific danger to plaintiff. See Farmer v.
                                                          3
 1   Brennan, 511 U.S. 825, 834 (1994) (Eighth Amendment violated where prison official is
 2   deliberately indifferent to serious risk of harm). Furthermore, the condition of the dorm, as
 3   described by plaintiff, is not sufficient to constitute an Eighth Amendment violation. See Wilson
 4   v. Seiter, 501 U.S. 294, 298 (1991) (“only those deprivations denying the minimal civilized
 5   measure of life’s necessities, are sufficiently grave to form the basis of an Eighth Amendment
 6   violation” (internal quotation marks and citation omitted)).
 7          V.      Leave to Amend
 8               If plaintiff chooses to file a first amended complaint, he must demonstrate how the
 9   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo
10   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how
11   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th
12   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link
13   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
14   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
15   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
16   268 (9th Cir. 1982) (citations omitted).
17               Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
18   his first amended complaint complete. Local Rule 220 requires that an amended complaint be
19   complete in itself without reference to any prior pleading. This is because, as a general rule, an
20   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
21   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
22   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
23   in subsequent amended complaint to preserve appeal). Once plaintiff files a first amended
24   complaint, the original complaint no longer serves any function in the case. Therefore, in an
25   amended complaint, as in an original complaint, each claim and the involvement of each
26   defendant must be sufficiently alleged.
27   ////
28   ////
                                                            4
 1      VI.      Plain Language Summary of this Order for a Pro Se Litigant
 2            Your request to proceed in forma pauperis is granted and you are not required to pay the
 3   entire filing fee immediately.
 4            You are being given leave to amend because the facts you have alleged in the complaint
 5   are not enough to state a claim for relief. You need to explain what each defendant did that you
 6   believe violated your constitutional rights. To state a claim for failure to protect you must
 7   provide facts showing that the defendants knew about and ignored a risk to your health or safety.
 8   To state a claim based on your conditions of confinement, you must allege facts showing that
 9   defendants were aware of the conditions of your dorm and that those conditions were sufficiently
10   serious.
11            If you choose to amend your complaint, the first amended complaint must include all of
12   the claims you want to make because the court will not look at the claims or information in the
13   original complaint. Any claims and information not in the first amended complaint will not
14   be considered.
15            In accordance with the above, IT IS HEREBY ORDERED that:
16            1. Plaintiff’s request for leave to proceed in forma pauperis, ECF No. 2, is GRANTED.
17            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
18   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
19   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
20   Director of the California Department of Corrections and Rehabilitation filed concurrently
21   herewith.
22            3. Plaintiff’s complaint fails to state a claim upon which relief may be granted, see 28
23   U.S.C. § 1915A, and will not be served.
24            4. Within thirty days from the date of service of this order, plaintiff may file an amended
25   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
26   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
27   number assigned this case and must be labeled “First Amended Complaint.” Plaintiff must file an
28   original and two copies of the amended complaint. Failure to file an amended complaint in
                                                          5
 1   accordance with this order will result in a recommendation that this action be dismissed.
 2           5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
 3   form used in this district.
 4   DATED: June 21, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       6
